SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1136
CAF 10-02014
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF MICHELLE M.L.,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

ALBERT A.C., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR RESPONDENT-APPELLANT.

BONITA J. STUBBLEFIELD, ATTORNEY FOR THE CHILD, PIFFARD, FOR LYDIA C.


     Appeal from an order of the Family Court, Steuben County (Peter
C. Bradstreet, J.), entered September 13, 2010 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, awarded petitioner sole custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Lydia C. (___ AD3d ___ [Nov. 10,
2011]).




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court